                                           Case 3:20-cv-04239-EMC Document 6 Filed 11/20/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WARREN MORRISON,                                    Case No. 20-cv-04239-EMC
                                   8                     Petitioner,
                                                                                             ORDER TO SHOW CAUSE
                                   9               v.
                                                                                             Docket No. 1
                                  10     JARED LOZANO,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.       INTRODUCTION

                                  15            Warren Morrison, an inmate currently housed at San Quentin State Prison, filed this pro se

                                  16   action for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. His petition is now before the

                                  17   Court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254

                                  18   Cases.

                                  19                                        II.      BACKGROUND

                                  20            Following a jury trial in San Mateo County Superior Court, Mr. Morrison was convicted of

                                  21   first degree murder and was found to have personally discharged a firearm in the commission of

                                  22   the offense. He was sentenced to 50 years to life in prison.

                                  23            Mr. Morrison appealed. His conviction was affirmed by the California Court of Appeal

                                  24   and his petition for review was denied by the California Supreme Court. The California Court of

                                  25   Appeal apparently granted a motion for recall of the sentencing, and Mr. Morrison is awaiting a

                                  26   new sentencing proceeding.

                                  27                                         III.     DISCUSSION

                                  28            This Court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                           Case 3:20-cv-04239-EMC Document 6 Filed 11/20/20 Page 2 of 3




                                   1   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   2   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                   3   district court considering an application for writ of habeas corpus shall “award the writ or issue an

                                   4   order directing the respondent to show cause why the writ should not be granted, unless it appears

                                   5   from the application that the applicant or person detained is not entitled thereto.” 28 U.S.C.

                                   6   § 2243. Summary dismissal is appropriate only where the allegations in the petition are vague or

                                   7   conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d

                                   8   490, 491 (9th Cir. 1990).

                                   9          Mr. Morrison’s federal petition for writ of habeas corpus alleges that the failure to properly

                                  10   instruct the jury on provocation denied him his Sixth and Fourteenth Amendment rights to present

                                  11   a defense and to have the State prove guilt beyond a reasonable doubt. Liberally construed, these

                                  12   claims are cognizable in a federal habeas proceeding and warrant a response.
Northern District of California
 United States District Court




                                  13                                       IV.       CONCLUSION

                                  14          For the foregoing reasons,

                                  15          1.      The petition states cognizable claims for violations of Mr. Morrison’s Sixth and

                                  16   Fourteenth Amendment rights.

                                  17          2.      The Clerk shall electronically serve a copy of this order upon Respondent and

                                  18   Respondent’s attorney, the Attorney General of the State of California, at the following email

                                  19   address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits thereto are available via

                                  20   the Electronic Case Filing (ECF) system for the Northern District of California. The Clerk also

                                  21   shall serve by mail a copy of this order on Petitioner.

                                  22          3.      Respondent must file and serve upon Petitioner, on or before February 5, 2021, an

                                  23   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing

                                  24   cause why a writ of habeas corpus should not be issued. Respondent must file with the answer a

                                  25   copy of all portions of any court proceedings that have been previously transcribed and that are

                                  26   relevant to a determination of the issues presented by the petition.

                                  27          4.      If Petitioner wishes to respond to the answer, he must do so by filing a traverse and

                                  28   serving it on Respondent on or before March 19, 2021.
                                                                                         2
                                           Case 3:20-cv-04239-EMC Document 6 Filed 11/20/20 Page 3 of 3




                                   1          5.      Petitioner is responsible for prosecuting this case. Petitioner must promptly keep

                                   2   the Court informed of any change of address and must comply with the Court's orders in a timely

                                   3   fashion. Petitioner is cautioned that he must include the case name and case number for this case

                                   4   on any document he files in this case.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: November 20, 2020

                                   9

                                  10                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
